Appellees have filed motion to strike the brief of appellant because it was filed late. The brief was filed October 14, 1938. It should have been filed seven days earlier. Appellees were entitled to have the period elapsing between October 7th and October 29th in which to study the brief of appellant and make reply thereto (Rule 36 governing Courts of Civil Appeals). This is a valuable right and were the circumstances such that it was seriously impaired by appellant's tardiness, we should unhesitatingly strike the latter's brief. However, we can save appellees' rights without doing this. Since the members of the Court must be in San Antonio for several days beginning November 7, 1938, to hear oral argument in transferred cases, it is apparent that the record cannot be considered until November 14th. The motion to strike is, therefore, overruled; and the Court of its own motion hereby grants appellees until November 12, 1938 to file their reply brief. In the meantime the case will be submitted on November 3, 1938 and oral argument heard on that day unless appellees file a motion asking for postponement to a later day.